OFFICE LEASE

 

THIS AGREEMENT is made as of November 22, 2019 (for reference purposes only), by
and between the parties identified below as the LANDLORD and TENANT. The
capitalized terms used in this Lease refer to the information provided below in
Section 1.1.

 

ARTICLE 1:REFERENCE DATA 

 

1.1SUBJECTS REFERRED TO: 

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1.1:

 

LANDLORD:

BOKP TOWER, LLC

 

 

LANDLORD’S ADDRESS:

% PRICE EDWARDS AND COMPANY, 210 PARK AVE., SUITE 700, OKLAHOMA CITY, OK 73102

 

 

LANDLORD’S REPRESENTATIVE:

PROPERTY MANAGER

 

 

TENANT:

FULLWEB, INC.

 

 

TENANT’S ADDRESS (FOR NOTICE AND BILLING)

201 ROBERT S. KERR, SUITE 210, OKC 73102

 

 

TENANT’S REPRESENTATIVE:

ROGER BARESEL, CEO

 

 

BUILDING:

201 RSK

 

 

SUITE NUMBER:

210

 

 

RENTABLE FLOOR AREA OF TENANT’S SPACE (IN SQUARE FEET):

4,117

 

 

TOTAL RENTABLE FLOOR AREA OF THE BUILDING (IN SQUARE FEET):

201,694

 

 

TENANT’S DESIGN COMPLETION DATE

N/A

 

 

SCHEDULED TERM COMMENCEMENT DATE:

JANUARY 1, 2020

 

 

TERM EXPIRATION DATE:

DECEMBER 31, 2024

 

 

APPROXIMATE TERM (IN YEARS):

FIVE (5)

 

SCHEDULE OF BASE RENT. 1/01/2020-12/31/2024:   $6,003.96 PER MONTH ($360,237.60
TOTAL                 OVER TERM)

EXPENSE STOP: CALENDAR YEAR 2020

All Operating Expenses and Real Estate Assessments for the calendar year 2020.

TENANT IMPROVEMENT REIMBURSEMENT TO LANDLORD:

$N/A

 

 

SECURITY DEPOSIT:

$ 6,500.00

PERMITTED USES:

Data Center which has been operating in the Tenant’s Space since December 2,
1999, and which is in compliance with all Landlord requirements.

 

 

 

1.2EXHIBITS 

The exhibits listed below are incorporated in this Lease by reference and are to
be construed as part of this Lease:

 

EXHIBIT ALEGAL DESCRIPTION.   INTENTIONALLY DELETED 

EXHIBIT B PLAN SHOWING TENANT'S SPACE. 

--------------------------------------------------------------------------------



EXHIBIT C SPECIFICATIONS OF TENANT IMPROVEMENTS INTENTIONALLY DELETED 

EXHIBIT D RULES AND REGULATIONS. 

EXHIBIT E ESTOPPEL CERTIFICATE. 

EXHIBIT F  ADDITIONAL TERMS

ASBESTOS NOTICE RIDER

CORPORATE GUARANTY

LEASE ADDENDUM

 

ARTICLE 2:PREMISES AND TERM 

 

2. 1PREMISES 

LANDLORD hereby leases to TENANT, and TENANT hereby leases from LANDLORD,
TENANT's Space in the Building, as shown in Exhibit B. TENANT's Space is
hereinafter referred to as "the Premises".

 

2.1.1RENTABLE FLOOR AREA.  Rentable Floor Area or Rentable Square Feet as used
is approximate and determined by Landlord or its representatives utilizing local
industry standards. 

 

2.2TERM 

The Lease Term shall begin on the Scheduled Term Commencement Date (the
"Commencement Date") and continue until the Expiration Date, unless postponed,
accelerated or extended as hereinafter provided.

 

2.2.1EARLY OCCUPANCY. If the TENANT occupies the Leased Premises prior to the
Commencement Date, Rent will commence on the date of such occupancy at the
average rate applicable to the first twelve months of the Term, and the Term
will be extended to include the period of such early occupancy. 

2.2.2DELAYED OCCUPANCY. To the extent that LANDLORD agrees to perform
construction pursuant to Exhibit C, if for any reason construction has not
reached substantial completion on the Commencement Date, this Lease will
nevertheless continue in effect. If the failure to reach substantial completion
arises from: (a) the TENANT's failure to furnish final working drawings prior to
TENANT's Design Completion Date; (b) any delay in construction caused by any
change in or addition to the work ordered by the TENANT; (c) the TENANT's
failure to pay the TENANT Improvement Reimbursement to LANDLORD; or (d) any
other default, delay or omission by the TENANT; the payment of Rent will begin
on the Commencement Date and the Term will not be modified. If the failure to
reach substantial completion arises through no fault of the TENANT, the Rent
will abate and not commence until the date of substantial completion; provided
that such abatement will be for a period of no greater than one hundred eighty
(180) days unless the LANDLORD and TENANT otherwise agree in writing. Such
abatement of Rent will constitute full settlement of all claims which the TENANT
might otherwise have against the LANDLORD by reason of any delay in occupancy of
the Premises. Any delay in occupancy will not extend the Term Expiration Date as
set forth in section 1.1. 

 

ARTICLE 3:CONSTRUCTION      INTENTIONALLY DELETED 

 

3.1INITIAL CONSTRUCTION 

Except to the extent of construction work that LANDLORD agrees to perform
pursuant to EXHIBIT C, TENANT agrees to take the Premises in their existing
condition as of the date of this Lease.

 

If the LANDLORD agrees in EXHIBIT C to perform construction, then TENANT shall,
on or before TENANT's Design Completion Date, provide to LANDLORD complete sets
of plans and specifications acceptable to LANDLORD prepared at TENANT's expense
by an architect approved by LANDLORD, including but not limited to: dimensioned
partition plans, furniture and equipment layout plans, dimensioned electrical
and telephone outlet plans, reflected ceiling plans, door and hardware

--------------------------------------------------------------------------------



schedules, room finish schedules including wall, carpet, and floor tile colors,
electrical and mechanical engineering plans, and all other necessary
construction details and specifications.

 

3.2TENANT IMPROVEMENT REIMBURSEMENT TO LANDLORD      INTENTIONALLY DELETED 

Unless otherwise specified in EXHIBIT C, the cost of all construction performed
by LANDLORD in accordance with the aforesaid plans and specifications shall be
at TENANT's expense. TENANT agrees to pay the TENANT Improvement Reimbursement
to LANDLORD one half before the LANDLORD begins construction and one half on the
date of substantial completion. In the event the TENANT orders any changes in or
additions to the work, all costs resulting there from will be paid by TENANT on
the date of substantial completion. If no figure is shown in Section 1.1 hereof,
the TENANT Improvement Reimbursement to LANDLORD shall equal the LANDLORD's
total cost of construction (including any supervisory fee to LANDLORD's managing
agent) less the cost of any allowance to TENANT specified in EXHIBIT C.

 

3.3GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION 

TENANT's furniture, furnishings, telephones, and equipment shall be the
responsibility of TENANT, and shall be coordinated with any work being performed
by LANDLORD in such a manner as to maintain harmonious labor relations and not
damage the Building or interfere with Building operations. The installation of
furniture, furnishings, telephones, and equipment shall be performed at TENANT's
direction and expense during weekday working hours when LANDLORD's maintenance
personnel are available for supervision and coordination with building
operations. If TENANT wishes to perform this work at other times it shall pay
the overtime cost of LANDLORD's supervisory personnel. TENANT agrees to provide
LANDLORD with an insurance certificate from any contractor it employs before the
contractor begins work in the Building.

 

All construction work required or permitted by this Lease, whether by LANDLORD
or by TENANT, shall be done in a good and workmanlike manner and in compliance
with all applicable laws and ordinances, regulations and orders of governmental
authorities and insurers of the Building. LANDLORD's obligations under Section
3.1 shall be deemed to have been performed when TENANT commences to occupy any
portion of the Premises, except for items which are incomplete or do not conform
with the requirements of Section 3.1 and as to which TENANT in either case has
given written notice to LANDLORD within thirty (30) days after such
commencement. If TENANT has not commenced to occupy the Premises within thirty
(30) days after they are ready for occupancy, a certificate of completion by a
licensed architect or registered engineer shall be conclusive evidence that
LANDLORD has performed all such obligations except for items stated in such
certificate to be incomplete or not in conformity with such requirements.

 

LANDLORD will not approve any construction, alterations, or additions requiring
unusual expense to readapt the Premises to normal office use on lease
termination or increasing the cost of construction, insurance or taxes on the
Building or of LANDLORD's services called for by Section 5.1 unless TENANT first
gives assurances acceptable to LANDLORD that such re-adaptation will be made
prior to such termination without expense to LANDLORD and makes provisions
acceptable to LANDLORD for payment of such increased cost. LANDLORD will also
disapprove any construction, alterations or additions requested by TENANT that
will delay completion of the Premises or the Building. Following its approval of
the plans and specifications, the LANDLORD agrees to carry out the construction
called for in Exhibit C. All such work shall be performed by the LANDLORD's
contractors.  All construction, alterations, and additions shall be part of the
Building and under no circumstances removed by TENANT except for items which the
parties agree in writing at the time of LANDLORD's approval shall be removed by
TENANT on termination of this Lease, or shall be removed or left at TENANT's
election.

                                                                                         Intentionally
deleted

3.4REPRESENTATIVES 

Each party authorized the other to rely in connection with its rights and
obligations under this ARTICLE 3 upon approval and other actions on the party's
behalf by LANDLORD's Representative in the case

--------------------------------------------------------------------------------



of LANDLORD or TENANT's Representative in the case of TENANT or by any person
designated in substitution or addition by notice to the party relying.

 

ARTICLE 4:RENT 

 

4. 1RENT 

TENANT agrees to pay LANDLORD rent for the Premises, without any offset or
reduction whatever (except as made in accordance with the express provisions of
this Lease), equal to the Total Scheduled Base Rent, in monthly installments as
shown in Section 1.1 payable in advance with the first month’s rent due upon
Tenant’s execution of this Lease and then payable on the twenty-fifth day of
each calendar month included in the Term; and for any portion of a calendar
month at the beginning or end of the Term, at the prorated monthly rate in
advance.

 

4.2ADDITIONAL RENT 

4.2.1DEFINITIONS. For purposes of this paragraph the following terms shall have
the following definitions: 

(a)"OPERATING EXPENSES" shall mean all of LANDLORD's actual operating expenses
in connection with the operation of the Building and the Real Estate according
to standard accounting practices, including, but not limited to, expenses
incurred by LANDLORD in providing the services contemplated by this Lease,
expenses incurred by LANDLORD insuring the Building, routine maintenance and
repair expenses, the cost, amortized over a reasonable period (not less than
five (5) years), and associated financing costs, of any capital improvement made
after completion of the Building if such improvement shall constitute a
substantial cost saving or labor saving device, and management fees (not to
exceed 5% of gross rents from the Building) and other expense, but excluding
depreciation of the Building or equipment owned by LANDLORD, interest cost,
income taxes, costs of maintaining LANDLORD's corporate existence, franchise
taxes, real estate commissions, TENANT's improvements, salaries of officers and
executives of LANDLORD or any expenditures required to be capitalized for
federal income tax purposes, except as set forth above. 

(b)"REAL ESTATE TAXES AND ASSESSMENTS" shall mean and include all general and
special real and personal property taxes and assessments levied upon or assessed
against the Building, the Real Estate, or any other improvements, fixtures, or
personal property owned by LANDLORD and located on the Real Estate.  With
reference to special assessments when the same are payable over a period of
years, only that portion required by law to be paid during a calendar year,
together with any interest thereon, shall be treated as a tax or assessment
allocable to such year. 

(c)"BUILDING VACANCY" for any calendar year, shall mean the average of the rate
of vacancy in the Building in each calendar month in such year.  The rate of
vacancy in the Building in any calendar month shall be determined by dividing
the total square footage of the Building Rentable Area which is vacant on the
first day of such calendar month by the total square footage of the Building
Rentable Area. 

(d)"TENANT'S SHARE" for any calendar year, shall be the proportion which the
TENANT Rentable Area bears to ninety-five percent (95%) of the Building Rentable
Area or to the total Building Rentable Area leased, if such total is greater
than 95% of the Building Rentable Area. 

(e)"ADDITIONAL RENT" shall mean all amounts payable by TENANT under this
paragraph. 

4.2.2REAL ESTATE TAXES AND ASSESSMENTS.If during any calendar year during any
part of which this Lease shall be in effect, the sum of the Operating Expense
and Real Estate Taxes and Assessments exceeds the product of the Building
Rentable Area for such year  

--------------------------------------------------------------------------------



and the Expense Stop, TENANT shall pay to LANDLORD, TENANT's Share of such
excess, if any.

4.2.3GROSS-UP.    If, during any calendar year during any part of which this
lease shall be in effect there is any Building Vacancy, Operating Expenses and
Real Estate Taxes and Assessments shall be adjusted at the end of the year as
though the Building had no vacancy during such year. 

4.2.4DETERMINATION OF ADDITIONAL RENT.Additional Rent shall be determined
annually, LANDLORD shall, as soon as possible after the determination of the
Additional Rent for any calendar year, but no later than September 30 of the
following calendar year, furnish TENANT a statement in writing setting forth the
amount of Additional Rent and the basis for the calculations thereof. 

4.2.5PAYMENT OF ADDITIONAL RENT.Within ten (10) days of TENANT's receipt of such
statement, TENANT shall pay to LANDLORD (i) all Additional Rent for the previous
calendar year not theretofore paid and (ii) the product of 1/12 of the
Additional Rent for the previous calendar year and the number of lapsed months
in the current calendar year less Additional Rent already paid during such
months, for application on the Additional Rent payable with respect to the
current calendar year. Until further notice of change in Additional Rent, there
shall be due from TENANT on the twenty-fifth day of each calendar month an
amount equal to one-twelfth (1/12) of the Additional Rent set forth in such
notice, to be applied against the Additional Rent owed for the calendar year or
years in which such payments are made. 

4.2.6PARTIAL YEAR.If this Lease begins on a day other than the first day of a
calendar year or ends on a day other than the last day of a calendar year, the
Additional Rent for such calendar years shall be prorated.  TENANT's obligation
to pay Additional Rent for the final calendar year during any part of which the
Lease shall be in effect shall survive the expiration of termination hereof.  If
this Lease expires on a day other than the last day of a calendar year, LANDLORD
shall, within thirty (30) days of such date, send TENANT a statement for
TENANT's share of any estimated increase in Operating Expenses for such partial
year, which TENANT shall pay within ten (10) days from receipt of such
statement.  Should, upon final accounting, the actual increase in Operating
Expenses be less than estimated, a refund shall be made to TENANT for such
excess. 

4.2.7AUDIT.TENANT may, at its own expense, cause an audit to be made of
LANDLORD's Operating Expenses to be made with respect to LANDLORD's
determination of Additional Rent upon written notice received by LANDLORD within
thirty (30) days following the date on which TENANT receives notice of any
Additional Rent pursuant to the terms hereof.  If as a result of such audit, a
determination is made that the Additional Rent specified in the LANDLORD's
notice is in excess of or less than the Additional Rent determined on audit,
then LANDLORD shall promptly refund to TENANT all sums theretofore paid by
TENANT in excess of the amount owed, or TENANT shall pay to LANDLORD all
additional sums owed to LANDLORD as Additional Rent and subsequent Installments
of Additional Rent payable in such year shall be appropriately adjusted.  If the
Additional Rent specified in the LANDLORD's notice is 3% or more in excess of
the Additional Rent due as determined by the audit, LANDLORD shall reimburse
TENANT all costs and expenses incurred by TENANT in connection with such audit.
 Any audit conducted by TENANT hereunder shall not suspend TENANT's obligation
to pay Additional Rent pursuant to the terms hereof during the period of such
audit.  LANDLORD's determination of Additional Rent shall be conclusively
binding unless TENANT notifies LANDLORD of its intent to audit within the 30
days set forth above.  In the event that TENANT elects to audit LANDLORD's
Operating Expenses in accordance with this paragraph, such audit must be
conducted by an independent accounting firm that is not being compensated by
TENANT on a contingency fee basis. 

 

4.3LATE PAYMENTS 

 

4.3.1INTEREST.  If any installment of Base Rent or Additional Rent, or on
account of tenant improvements, is received more than 10 days after the due date
thereof, at LANDLORD's  

--------------------------------------------------------------------------------



election, it shall bear interest at a rate equal to 1.5% per month from such due
date, which interest shall be immediately due and payable as further rent.

4.3.2LATE CHARGES.If tenant fails to make any Rent or other payments due to the
LANDLORD hereunder on or before the date such payment would constitute a
Default, then in addition to the amount due and any interest hereon, TENANT will
be obligated to the Late Charges as set out herein below.  Rent not received by
the LANDLORD by the 30th day of the month is subject to the Late Charges. 

(a)LANDLORD MAY INCUR UNANTICIPATED COSTS.TENANT’s failure to pay Rent,
Additional Rent, or any other Lease costs when due under this Lease may cause
LANDLORD to incur unanticipated costs.  The exact amount of such costs is
impractical or extremely difficult to ascertain.  Such costs may include, but
are not limited to, processing and accounting charges and late charges that may
be imposed on LANDLORD by any ground lease, mortgage, or deed of trust
encumbering the Center. 

(b)TENANT OWES LATE CHARGE.Therefore, if LANDLORD does not receive the Rent,
Additional Rent, or any other Lease costs in full on or before the thirtieth
(30th) day of the month it becomes due, tenant shall pay LANDLORD a late charge,
which shall constitute liquidated damages, equal to ten percent (10%) of the
payment due, with a minimum of fifty dollars ($50.00) (“Late Charge”), which
shall be paid to LANDLORD together with such Rent, Additional Rent, or other
lease costs then in arrears. 

(c)LATE CHARGE IS FAIR ESTIMATE.The parties agree that such Late Charge
represents a fair and reasonable estimate of the cost LANDLORD will incur by
reason of such late payment. 

(d)IF TENANT’S CHECK RETURNED.For each TENANT payment check to LANDLORD that is
returned by a bank for any reason, TENANT shall pay both a Late Charge (if
applicable) and a Returned Rent Charge of Fifty Dollars ($50.00) or such amount
as shall be customarily charged by LANDLORD’S bank at the time. 

(e)CHARGES BECOME “ADDITIONAL RENT”.All Late Charges and any Returned check
Charge shall then become Additional Rent and shall be due and payable
immediately along with such other Rent, Additional Rent, or other Lease costs
then in arrears. 

(f)APPLICATION OF MONEY FROM TENANT.Money paid by TENANT to LANDLORD shall be
applied to TENANT’s account in the following order: (i) to any unpaid Additional
Rent, including, without limitation, Late Charges, Returned Check Charges, legal
fees and/or court costs legally chargeable to TENANT, and Operating Expenses
and/or CAM Costs; and the (ii) to unpaid Base Rent. 

(g)LANDLORD MAY PURSUE OTHER REMEDIES.  Nothing herein contained shall be
construed so as to compel LANDLORD to accept any payment of Rent, Additional
Rent, or other Lease costs in arrears or Late Charge or Returned Check Charge
should LANDLORD elect to apply its rights and remedies available under this
Lease or at law or equity in the event of default hereunder by TENANT.
 LANDLORD’s acceptance of Rent, Additional Rent, or other Lease costs in arrears
or late Charge or Returned Check Charge pursuant to this Clause shall not
constitute a waiver of LANDLORD’s rights and remedies available under this Lease
or at law or equity. 

(h)PAYMENT BY CERTIFIED FUNDS.LANDLORD reserves the right to require that all
payments due from TENANT be paid by cashier's check, money order or other
certified funds if TENANT has more than two (2) checks returned for any reason. 

 

ARTICLE 5:LANDLORD'S COVENANTS 

 

5.1LANDLORD'S COVENANTS DURING THE TERM.LANDLORD covenants during the Term: 

5.1.1BUILDING SERVICESTo furnish the services listed below through LANDLORD's
employees or independent contractors so long as TENANT is not in default: 

--------------------------------------------------------------------------------



(a)CLEANING - LANDLORD shall provide five-day a week cleaning of the Premises.
Abnormal waste removal (e.g., bulk computer paper, bulk packaging, wood or
cardboard crates, refuse from cafeteria operation, etc.) shall be TENANT's
responsibility.   Intentionally deleted 

(b)HEATING, VENTILATION AND AIR CONDITIONING - LANDLORD shall provide heating,
ventilation, and air conditioning as required to provide normal and reasonably
comfortable temperatures for normal business day occupancy (excepting holidays),
Monday through Friday from 8:00 a.m. to 6:00 p.m. and Saturdays from 8:00 a.m.
to noon.  Additional hours of operation will be provided at TENANT's expense,
upon advance written request, at rates equal to LANDLORD's actual cost of
operation. The cost of operation and maintenance of any additional or special
air conditioning equipment will be paid by TENANT. 

(c)ELEVATORS - LANDLORD shall provide elevators for the use of tenants and the
general public and shall program them as LANDLORD from time to time determines
best for the Building as a whole. 

(d)ELECTRICITY – 

(1)LANDLORD, at LANDLORD's expense, shall furnish normal electrical energy
required for lighting, electrical facilities, equipment, normal office fixtures,
and appliances used in or for the benefit of TENANT's Space, subject to the
limitations in the following paragraph. 

(2)TENANT shall not, without prior written notice to LANDLORD in each instance,
connect to the Building's electric distribution system any fixtures, appliances
or equipment other than normal office machines such as desktop calculators and
typewriters, or any fixtures, appliances or equipment which TENANT on a regular
basis operates beyond normal building operating hours, or which operate on a
voltage in excess of 120 volts or which in the aggregate, including lighting,
consume more than 2 watts multiplied by the Rentable Floor Area of TENANT's
Space. In the event of any such connection, TENANT agrees to an increase in the
Base Rent by an amount which will reflect the cost to LANDLORD of the additional
electric service to be furnished by LANDLORD, such increase to be effective as
of the date of any such installation. 

(3)Whenever the Base Rent is to be increased pursuant to the foregoing
paragraph, if LANDLORD and TENANT cannot agree thereon, such amount shall be
conclusively determined by a reputable independent electrical engineer selected
by LANDLORD and paid equally by both parties, and the cost to LANDLORD will be
included in LANDLORD's Operating Costs as provided in Section 4.2 hereof. The
parties agree to execute and deliver each to the other an amendment of this
Lease confirming such increase. 

5.1.2Additional Building ServicesTo furnish, through LANDLORD's employees or
independent contractors, reasonable additional Building services upon reasonable
advance request of TENANT at equitable rates from time to time established by
LANDLORD to be paid by TENANT;  Both parties acknowledge that the Tenant will be
using additional utilities and services to operate the data center, including
electricity, natural gas and HVAC.  Tenant is responsible for costs associated
with such additional utilities and services. 

5.1.3RepairsExcept as otherwise provided in Article VI, to make such repairs to
the roof, exterior walls, floor slabs and common facilities of the Building as
may be necessary to keep them in serviceable condition; and 

5.1.4Quiet EnjoymentThat LANDLORD has the right to make this Lease and that
TENANT on paying the rent and performing its obligations hereunder shall
peacefully and quietly have, hold and enjoy the Premises throughout the Term. 

 

5.2INTERRUPTIONS 

--------------------------------------------------------------------------------



LANDLORD shall not be liable to TENANT for any compensation or reduction of rent
by reason of inconvenience or annoyance or for loss of business arising from
power losses or shortages or from the necessity of LANDLORD's entering the
Premises for any of the purposes in this Lease authorized, or for repairing the
Premises, Building, or lot. In case LANDLORD is prevented or delayed from making
any repairs, alterations or improvements, or furnishing any service or
performing any other covenant or duty to be performed on LANDLORD's part, by
reason of any cause reasonably beyond LANDLORD's control or in case TENANT's
access to the Premises is limited by LANDLORD's repairs, alterations, or
improvements, LANDLORD shall not be liable to TENANT therefor, nor, except as
expressly otherwise provided in ARTICLE Vll, shall TENANT be entitled to any
abatement or reduction of rent by reason thereof, nor shall the same give rise
to a claim in TENANT's favor that such failure constitutes actual or
constructive, total or partial, eviction from the Premises.

 

LANDLORD reserves the right to stop any service or utility system when necessary
by reason of accident or emergency or until necessary repairs have been
completed. Except in case of emergency repairs, LANDLORD will give TENANT
reasonable advance notice of any contemplated stoppage and will use reasonable
efforts to avoid unnecessary inconvenience to TENANT by reason thereof.

 

LANDLORD also reserves the right to institute such policies, programs, and
measures as may be necessary, required, or expedient for the conservation or
preservation of energy or energy services or as may be necessary or required to
comply with applicable codes, rules, regulations or standards.

 

ARTICLE 6:TENANT’S COVENANTS 

 

6.1TENANT’S COVENANTS DURING THE TERM 

TENANT covenants during the Term and such further time as TENANT occupies any
part of the Premises:

6.1.1TENANT'S PAYMENTSTo pay when due (a) all Base Rent and Additional Rent, (b)
all taxes which may be imposed on TENANT's personal property in the Premises
(including, without limitation, TENANT's fixtures and equipment) regardless to
whomever assessed, (c) all charges by public utilities for telephone and other
utility services rendered to the Premises and not required hereunder to be
furnished by LANDLORD and (d) as Additional Rent, all charges of LANDLORD for
services rendered pursuant to Section 5.1.2 hereof; 

6 1.2REPAIRS AND ALTERATIONSExcept as otherwise provided in Article V and
Section 5.1.3, to maintain the Premises in good order, repair and condition,
reasonable wear only excepted. TENANT agrees not to make any alterations,
changes, or additions to the Premises without LANDLORD's prior written consent; 

6.1.3USE AND OCCUPANCYTo use and occupy the Premises only for the Permitted
Uses; and not to injure or deface the Premises, Building, or lot; and not to
permit any use in the Premises which is improper, offensive, contrary to law or
ordinances, liable to create a nuisance or to adversely affect the LANDLORD's
leasing of the Building or to invalidate or increase the premiums for any
insurance on the Building or its contents or liable to render necessary any
alteration or addition to the Building. 

6.1.4RULES AND REGULATIONSTo comply with the Rules and Regulations set forth
herein and all other reasonable Rules and Regulations hereafter made by
LANDLORD, of which TENANT has been given notice, it being understood that
LANDLORD shall not be liable to TENANT for the failure of other tenants of the
Building to conform to such Rules and Regulations. 

6.1.5CAFETERIA AND VENDING INSTALLATIONSNot to install a lunch room, vending
machine, or cafeteria service without LANDLORD's prior written approval. All
cleaning necessitated by such an installation shall be at TENANT's expense. 

6.1.6ASSIGNMENT AND SUBLETTINGTENANT shall not (a) transfer or assign this Lease
or any interest hereunder, nor permit any assignment hereof by operation of law,
(b) sublet the Premises or any part thereof nor (c) permit the use of the
Premises by desk tenants or  

--------------------------------------------------------------------------------



any parties other than the Tenant or its agents, without in each case first
obtaining the written consent of Landlord which consent shall not be
unreasonably withheld.

6.1.7LANDLORD'S RIGHT OF ENTRYTo permit LANDLORD and LANDLORD's agents entry: to
examine the Premises at reasonable times and, if LANDLORD shall so elect, to
make repairs or replacements; to remove, at TENANT's expense, any changes,
additions, signs, curtains, blinds, shades, awnings, aerials, flagpoles, or the
like not consented to in writing; and to show the Premises to prospective
tenants during the 12 months preceding expiration of the Term and at any time
the TENANT is in default and to prospective purchasers and mortgagees at all
reasonable times. 

6.1.8LOADINGNot to place a load upon the Premises exceeding an average rate of
50 pounds of live load per square foot of floor area; and not to move any safe,
vault or other heavy equipment in, about or out of the Premises except in such
manner and at such times as LANDLORD shall in each instance approve; 

6.1.9LANDLORD'S COSTSIn case LANDLORD shall, without any fault on its part, be
made party to any litigation commenced by or against TENANT or by or against any
parties in possession of the Premises or any part thereof claiming under TENANT,
to pay, as Additional Rent, all costs including, without implied limitation,
reasonable counsel fees incurred by or imposed upon LANDLORD in connection with
such litigation. 

6.1.10LABOR OR MATERIALMEN'S LIENSTo pay promptly when due the entire cost of
any work done on the Premises by TENANT, its agents, employees, or independent
contractors. TENANT shall not permit any liens for labor or materials performed
or furnished in connection therewith to attach to the Premises and agrees to
discharge any such liens immediately. 

6.1.11YIELDING UPTo yield up the Premises peaceably at the expiration or
termination of the Lease, in good order, repair and condition. TENANT agrees
that all improvements, alterations and additions to the Premises are the
property of LANDLORD whether paid for by LANDLORD or TENANT (including, without
limitation: floor coverings, wall coverings, plumbing fixtures, built-in
appliances, built-in furniture, and cabinets and shelving attached to the wall
or floor) and will be left behind when TENANT yields up the Premises, unless the
parties agreed otherwise in writing at the time of construction or installation.
LANDLORD acknowledges that all existing conduit previously installed by TENANT,
FullNet Communications, Inc. and /or FullTel, Inc. (the “Conduit”) is the
property of TENANT FullNet Communications, Inc. and /or FullTel, Inc. (the
“Conduit Owner”) and shall remain in place without charge and under Conduit
Owner’s control until abandoned in writing by Conduit Owner. 

 

6.1.12HOLDOVERTo pay to LANDLORD twice the total of the Base Rent and Additional
Rent applicable to the last month of the Term for each month or portion thereof
TENANT shall retain possession of the Premises or any part thereof after the
termination of this Lease, and also to pay all damages sustained by LANDLORD on
account thereof; the provisions of this subsection shall not operate as a waiver
by LANDLORD of any right of re-entry provided in this Lease. 

6.1.13SECURITY INTERESTTENANT hereby grants to LANDLORD a security interest in
and to all of TENANT's equipment, inventory, contract rights, accounts
receivable, general intangibles including any licenses used in operations,
furniture and fixtures (wherever located) and any and all other property of any
nature that had been brought onto the premises to secure the payment of all rent
and other obligations provided for in this Lease. The TENANT shall be deemed the
"Debtor" and the LANDLORD shall be deemed the "Secured Party" and both parties
shall have the rights and remedies provided for by Oklahoma's Uniform Commercial
Code. All of the LANDLORD/Secured Party's remedies shall be cumulative and not
in the alternative. TENANT authorizes the LANDLORD to act as its duly appointed
agent in executing any financing statement to perfect the security interest
granted herein. LANDLORD shall have the option to also file this Lease with the
appropriate governmental office as a financing statement. TENANT shall be
responsible for reasonable  

--------------------------------------------------------------------------------



attorney fees in connection with any effort to enforce this Security Agreement,
regardless of whether judicial process is required.

6.1.14ABANDONED PROPERTYAll personal property not removed by the TENANT from the
premises within five days after the termination of this Lease will be
conclusively presumed to have been abandoned by the TENANT and the LANDLORD may,
at the LANDLORD's option, thereafter take possession of such property and either
declare the same to be the property of the LANDLORD or, at the expense of the
TENANT, dispose of such property in any manner and for whatever consideration
the LANDLORD in the LANDLORD's sole discretion deems advisable. 

 

ARTICLE VII.INSURANCE. 

 

7.1LIABILITY OF TENANT: TENANT shall protect, indemnify and save LANDLORD
harmless from and against all and any liability and expense of any kind arising
from injuries or damages to persons or property on the Premises arising out of
or resulting in any way from any act or omission of Tenant, its agents, servants
and employees, in the use of the Premises during the Lease Term. 

 

7.2NOTICE OF CLAIM OR SUIT: TENANT agrees to promptly notify LANDLORD of any
claim, action, proceeding or suit instituted or threatened against the LANDLORD.
 In the event LANDLORD is made a party to any action for damages which TENANT
has herewith indemnified LANDLORD against, then TENANT shall pay all costs and
shall provide effective counsel in such litigation or shall pay, at LANDLORD’S
option, the attorney fees and costs incurred in connection with said litigation
by LANDLORD. 

 

7.3LIABILITY INSURANCE: TENANT agrees to maintain at its expense at all times
during the lease term Commercial General Liability insurance properly protecting
and indemnifying LANDLORD and naming LANDLORD as additional insured with waiver
of subrogation in an amount not less than $300,000 fire legal liability,
 $1,000,000 per occurrence, and not less than a $2,000,000 general aggregate
limit written by a U.S. insurance company approved by Landlord and licensed to
do business in the State of Oklahoma. TENANT shall deliver to LANDLORD
certificates of such insurance, which shall declare that the respective insuror
may not cancel the same in whole or in part without giving LANDLORD written
notice of its intention so to do at least thirty (30) days in advance. 

 

7.4WORKER’S COMPENSATION INSURANCE:TENANT shall keep in force, at all times,
worker’s compensation insurance or similar insurance to the extent required by
law in which the property is located. 

 

7.5FAILURE TO PROCURE INSURANCE: In the event TENANT shall fail to procure
insurance required under this ARTICLE and fail to maintain the same in force
continuously during the term, LANDLORD shall be entitled to procure the same and
TENANT shall immediately reimburse LANDLORD for such premium expense. Tenant
shall be deemed to be in default and Landlord shall have the right to exercise
any remedies provided herein for Tenant’s default 

 

7.6INCREASE IN FIRE INSURANCE PREMIUM: TENANT agrees not to keep, upon the
Premises any articles or goods which may be prohibited by the standard form of
fire insurance policy or are considered dangerous. 

 

7.7PROPERTY OF TENANT:  Tenant agrees to maintain at its expense at all times
during the lease term all Risk Property insurance for all personal property of
tenant, improvements and betterments, Plate Glass insurance, fixtures and
equipment in the tenant premises not less than full replacement cost to include
business income and extra expense coverage with limits not less than 100% of
gross revenues for 12 months.  TENANT agrees that all property owned by it in,
on or about the Premises shall be at the sole risk and hazard of the TENANT.
LANDLORD shall not be liable or responsible for any loss of or damage to TENANT,
or anyone claiming under or through TENANT, or otherwise, whether  

--------------------------------------------------------------------------------



caused by or resulting from a peril required to be insured hereunder, or from
water, steam, gas, leakage, plumbing, electricity or electrical apparatus, pipe
or apparatus of any kind, the elements or other similar or dissimilar causes,
and whether or not originating in the demised Premises or elsewhere,
irrespective of whether or not LANDLORD may be deemed to have been negligent
with respect thereto, and provided such damage or loss is not the result of an
intentional and willful wrongful act of LANDLORD.

 

7.8WAIVER OF SUBROGATION: TENANT agrees that, if any property owned by it and
located in the leased Premises shall be damaged or destroyed by an insured
peril, LANDLORD shall not have any liability to TENANT, nor to any insurer of
TENANT, for or in respect of such damage or destruction, and TENANT shall
require all policies of risk insurance carried by it on its property in the
leased Premises to contain or be endorsed with a provision in and by which the
insurer designated therein shall waive its right of subrogation against
LANDLORD. 

 

ARTICLE 8:CASUALTY AND TAKING 

 

8. 1CASUALTY 

If the Premises are damaged by fire or other casualty and such damage cannot be
repaired within 120 days (as estimated by the LANDLORD as soon as reasonably
practicable after the occurrence of such damage), this Lease, at the option of
the LANDLORD, exercised by giving written notice thereof to the TENANT within
thirty (30) days after the occurrence of such damage, will terminate as of the
date such notice is given. On such termination the TENANT will pay Rent and all
other obligations of the TENANT apportioned to the date on which such damage
occurred and will immediately surrender the Premises to the LANDLORD. If the
damage can be repaired within 120 days, or if the damage cannot be repaired
within 120 days but the LANDLORD does not exercise the option to terminate this
Lease, the LANDLORD will, at the LANDLORD's expense to the extent of the net
award of insurance, make the necessary repairs and this Lease will continue in
effect, but the Rent will be equitably abated (as determined in the good faith
judgment of the LANDLORD) until such repairs are made, unless such damage is so
slight that the TENANT's occupancy of the Premises is not materially
interrupted, in which case the Rent will not be abated or reduced.

 

8.2TAKING 

If all or any substantial part of the Premises, the Building, or the land is
taken or condemned for any public use or purpose by right of eminent domain
(with or without litigation) or is transferred by agreement in connection with
or in lieu of or under threat of condemnation, the Term and the leasehold estate
created hereby will, at the option of the LANDLORD, terminate as of the date
title vests in the condemnor or transferee. If the Lease is not so terminated,
the LANDLORD will put the Premises (or the remaining portion) into proper
condition for occupancy to the extent permitted by the net award for damages,
and the Rent will be equitably abated (as determined in the good faith judgment
of the LANDLORD) until such repairs are made, or in the case of a permanent
reduction in area of the Premises, until the end of the Term. The LANDLORD will
receive the entire award from such taking (or the entire compensation paid on
account of any transfer by agreement) and the TENANT will have no claim thereto.
The TENANT shall have the right, however, to make a claim in a separate action
for any damages payable for movable trade fixtures and moving expenses.

 

ARTICLE 9:RIGHTS OF MORTGAGEE 

 

9.1PRIORITY OF LEASE 

 

This Lease is and shall continue to be subject and subordinate to any presently
existing mortgage or deed of trust of record covering the land or Building or
both (the "mortgaged premises"). The holder of any such presently existing
mortgage or deed of trust shall have the election to subordinate the same to the
rights and interests of TENANT under this Lease exercisable by filing with the
appropriate recording office a notice of such election.

--------------------------------------------------------------------------------



 

This Lease shall be superior to any mortgage, deed of trust or other voluntary
lien hereafter placed on the mortgaged premises unless the option provided in
the following sentence shall be exercised. The holder of any such mortgage, deed
of trust or other voluntary lien shall have the option to subordinate this Lease
to the same, provided that such holder enters into an agreement with TENANT by
the terms of which the holder will agree to recognize the rights of TENANT under
this Lease in the event of acquisition of title by such holder through
foreclosure proceedings or otherwise and TENANT will agree to recognize the
holder of such mortgage as LANDLORD in such event, which agreement shall be made
to expressly bind and inure to the benefit of the successors and assigns of
TENANT and of the holder and upon anyone purchasing the mortgaged premises at
any foreclosure sale.

 

9.2NO PREPAYMENT OR MODIFICATION 

TENANT shall not pay Base Rent, Additional Rent, or any other charge more than
ten days prior to the due dates thereof. No prepayment of Base Rent, Additional
Rent or other charges, no assignment of this Lease and no agreement to make or
accept any surrender, termination or cancellation of this Lease and no agreement
to modify so as to reduce the rent, change the Term, or otherwise materially
change the rights of LANDLORD under this Lease, or to relieve TENANT of any
obligations or liability under this Lease, shall be valid unless consented to in
writing by LANDLORD's mortgagees of record, if any.

9.3NO RELEASE OR TERMINATION 

No act or failure to act on the part of LANDLORD which would entitle TENANT
under the terms of this Lease, or by law, to be relieved of TENANT's obligations
hereunder or to terminate this Lease, shall result in a release or termination
of such obligations or a termination of this Lease unless (i) TENANT shall have
first given written notice of LANDLORD's act or failure to act to LANDLORD's
mortgagees of record, if any, specifying the act or failure to act on the part
of LANDLORD which could or would give basis to TENANT's rights and (ii) such
mortgagees, after receipt of such notice, have failed or refused to correct or
cure the condition complained of within a reasonable time thereafter. Reasonable
time as used above means a reasonable time to obtain possession of the mortgaged
premises, if the mortgagee elects to do so, and a reasonable time to correct or
cure the condition if such condition is determined to exist.

 

9.4MORTGAGEE’S APPROVAL 

LANDLORD's obligation to perform its covenants and agreements hereunder may be
subject to the condition precedent that this Lease be approved by the holder of
any mortgage of which the Premises are a part and by the issuer of any
commitment to provide permanent financing which is in effect on the date hereof.
Unless LANDLORD gives TENANT written notice within 15 business days after the
date hereof that such holder or issuer, or both, disapprove this Lease, then
this condition shall be deemed to have been satisfied or waived and the
provisions of this Section 8.4 shall be of no further force or effect.

 

ARTICLE 10:DEFAULT 

 

10.1EVENTS OF DEFAULT 

The following events will be deemed to be events of default by the TENANT under
this Lease: (a) failure to pay any Base Rent or Additional Rent or other sums
payable by the TENANT hereunder when such sums become due; (b) failure to comply
with any term of this Lease or the Rules and Regulations to be observed by the
TENANT; (c) vacation or abandonment of any portion of the Premises; (d) the
filing by or against the TENANT or any Guarantor of any proceeding under the
federal bankruptcy act or any similar law; (e) the adjudication of the TENANT or
any Guarantor as bankrupt or insolvent in proceedings filed under the federal
bankruptcy act or any similar law; (f) the insolvency of the TENANT or any
Guarantor or the making of a transfer in fraud of creditors or an assignment for
the benefit of creditors; or (g) the appointment of a receiver or trustee for
the TENANT, any Guarantor or any of the assets of the TENANT.

--------------------------------------------------------------------------------



10.2REMEDIES 

If TENANT has failed to cure a default described in sub-paragraph 9.1(a) within
ten (10) days after written notice, or if TENANT has failed to cure a default
described in Subparagraph 9.1(b) within thirty (30) days after written notice or
such longer time as is reasonably necessary if TENANT commences to cure within
such thirty (30) days, or upon the occurrence of any other event of default the
LANDLORD will have the option to do any one or more of the following without any
further notice or demand including without limitation any notice of forfeiture
or notice to vacate, in addition to and not in limitation of any other remedy
permitted by law or by this Lease:

10.2.1TERMINATION.The LANDLORD may terminate this Lease, in which event the
TENANT will immediately surrender the Premises to the LANDLORD, but if the
TENANT fails to do so, the LANDLORD may without notice and without prejudice to
any other remedy the LANDLORD might have, enter and take possession of the
Premises and remove the TENANT and the TENANT's property therefrom without being
liable to prosecution or any claim for damages therefor. 

10.2.2ACCELERATION.The LANDLORD may declare the entire amount of the rent to
become payable during the remainder of the Term to be due immediately, in which
event the TENANT agrees to pay the same to the LANDLORD on demand. The
acceleration and acceptance by the LANDLORD of the payment of such rent will not
constitute a waiver of any default then existing or thereafter occurring
hereunder. 

10.2.3RE-LETTING.The LANDLORD may enter and take possession of the Premises as
the agent of the TENANT without terminating this Lease and without being liable
to prosecution or any claim for damages therefore, and the LANDLORD may re-let
the Premises as the agent of the TENANT and receive the rent therefore, in which
event the TENANT will pay to the LANDLORD, on demand, the cost of renovating,
repairing and altering the Premises and any deficiency that might arise by
reason of such re-letting; provided, however, that the LANDLORD will have no
duty to re-let the Premises and the failure of the LANDLORD to re-let the
Premises will not release or affect the TENANT's liability for rent or for
damages. 

10.2.4OPTION TO PERFORM.The LANDLORD may perform or cause to be performed the
obligations of the TENANT under this Lease and may enter the Premises to
accomplish such purpose without being liable to prosecution or any claim for
damages therefore. The TENANT agrees to reimburse the LANDLORD on demand for any
expense which the LANDLORD might incur in effecting compliance with this Lease
on behalf of the TENANT (together with interest at the rate of 11/2% per month),
and the TENANT further agrees that the LANDLORD will not be liable for any
damages resulting to the TENANT from such action, whether caused by the
negligence of the LANDLORD or otherwise. 

 

10.3DAMAGES 

In any case where LANDLORD has terminated this Lease under Section 10.2.1 or
where LANDLORD has entered and repossessed the Premises under Section 10.2.3,
LANDLORD, at LANDLORD's option, may cause the Premises to be redecorated,
altered, divided, consolidated with adjoining premises, or otherwise changed or
prepared for re-letting, and may re-let the Premises or any part thereof for any
term or terms, and receive the rentals therefore, applying these rentals first
to the payment of such reasonable expenses as LANDLORD may have incurred in
connection with any termination of this Lease under Section 10.2.1 or any entry
and repossession of the Premises under Section 10.2.3, and any redecoration,
altering, dividing, consolidating with adjoining premises or otherwise changing
or preparing for re-letting and re-letting, including attorneys' and brokerage
fees, and then to the payment of LANDLORD's damages hereunder which damages are
deemed to equal all rentals and all other payments due and to become due
hereunder plus all expenses of LANDLORD's performance of TENANT's other
covenants as herein provided; TENANT agrees that, upon any such termination or
any such entry and repossession, and regardless of whether or not LANDLORD has
re-let, TENANT shall pay to LANDLORD LANDLORD's damages hereunder equal to all
accrued and accelerated rentals and to all other payments herein agreed to be
paid by TENANT, less the net proceeds of re-letting, if any, payable to LANDLORD
under any re-letting effected by LANDLORD prior to entry of judgment against
TENANT for said damages. In re-letting the Premises, LANDLORD may grant rent
concessions and

--------------------------------------------------------------------------------



TENANT shall not be credited therewith. No re-letting shall constitute a
surrender and acceptance or a release of TENANT or of any guarantor of TENANT
from obligations under this Lease. LANDLORD shall have no obligation to attempt
to re-let the Premises after any such termination or any such entry and
repossession and LANDLORD shall have no liability to TENANT for any failure to
re-let or for any failure to collect or to receive rentals from a re-letting.
TENANT hereby waives and relinquishes any and all claims to any and all proceeds
of any re-letting which exceed the damages required to be paid to LANDLORD by
TENANT hereunder on account of TENANT's default.

 

10.4NO WAIVER OR ACCEPTANCE 

No action by the LANDLORD during the Term will be deemed an acceptance of an
attempted surrender of the Premises and no agreement to accept a surrender of
the Premises will be valid unless made in writing and signed by the LANDLORD. No
re-entry or taking possession of the Premises by the LANDLORD will be construed
as an election by the LANDLORD to terminate this Lease, unless a written notice
of termination is given to the TENANT. Notwithstanding any such re-letting,
re-entry or taking possession, the LANDLORD may at any time thereafter elect to
terminate this Lease for a previous default. The LANDLORD's acceptance of rent
following the occurrence of an event of default will not be construed as the
LANDLORD's waiver of such event of default. No waiver by the LANDLORD of any
default by the TENANT will be deemed to constitute a waiver of any other or
future default hereunder. Forbearance by the LANDLORD to enforce one or more of
the remedies herein provided will not be deemed to constitute a waiver of any
default. The failure of the LANDLORD to enforce the Rules and Regulations
against the TENANT or any other tenant in the Building will not be deemed a
waiver thereof. No provision of this Lease shall be deemed to have been waived
by the LANDLORD unless such waiver is in writing signed by the LANDLORD. No
endorsement or statement on any check or any letter accompanying any check or
payment of rent shall be deemed an accord and satisfaction. LANDLORD may accept
such check or payment without prejudice to LANDLORD's right to recover the
balance of such installment or pursue any other remedy.

 

10.5CUMULATIVE REMEDIES 

The rights granted to the LANDLORD in this Lease are cumulative and not intended
to be exclusive of any other right or remedy which the LANDLORD might have at
law or in equity and the exercise of one or more rights or remedies will not
prejudice the concurrent or subsequent exercise of other rights or remedies.

 

10.6LANDLORD’S COSTS 

If the LANDLORD brings any action under this Lease or consults or places this
Lease or any amount payable by the TENANT hereunder with an attorney for the
enforcement of any of the LANDLORD's rights hereunder, the TENANT agrees in each
such case to pay to the LANDLORD the reasonable attorney's fees and other
expenses incurred by the LANDLORD in connection therewith.

 

ARTICLE 11:MISCELLANEOUS 

 

11.1TITLES 

The titles of the articles and paragraphs are for convenience and are not to be
considered in construing this Lease.

 

11.2NOTICE OF LEASE 

Upon request of either party both parties shall execute and deliver, after the
Term begins, a short form of this Lease in form appropriate for recording or
registration, and if this Lease is terminated before the Term expires, an
instrument in such form acknowledging the date of termination.

11.3RELOCATION       INTENTIONALLY DELETED 

LANDLORD reserves the right to relocate the Premises to comparable space within
the Building or another building in the office park or vicinity in which the
Building is located by giving TENANT prior written notice of such intention to
relocate.  Effective on the date of such relocation, this Lease shall be amended
by deleting the description of the original Premises and substituting therefore
a

--------------------------------------------------------------------------------



description of such comparable space. LANDLORD agrees to pay the reasonable
costs of moving TENANT to such other space within the Building or the park.

 

11.4NOTICES FROM ONE PARTY TO THE OTHER 

No notice, approval, consent requested or election required or permitted
pursuant to this Lease shall be effective unless the same is in writing.
Communications shall be addressed, if to LANDLORD, at LANDLORD's Address or at
such other address as may have been specified by prior notice to TENANT and, if
to TENANT, at TENANT's Address or at such other place as may have been specified
by prior notice to LANDLORD. Any communication so addressed shall be deemed duly
served when hand-delivered or two days after mailing by registered or certified
mail return receipt requested.

 

11.5BIND AND INURE 

The obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the LANDLORD named herein and each
successive owner of the Premises shall be liable only for the obligations
accruing during the period of its ownership. Whenever the Premises are owned by
a trustee or trustees, the obligations of LANDLORD shall be binding upon
LANDLORD's trust estate, but not upon any trustee, beneficiary or shareholder of
the trust individually. In the event this Lease is executed by two or more
persons or entities as "TENANT", the liability of each shall be joint and
several.

 

11.6PARTIAL INVALIDITY 

If any term of this Lease shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such term to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Lease shall be valid and
enforceable to the fullest extent permitted by law.

 

11.7ESTOPPEL CERTIFICATE 

TENANT agrees on the COMMENCEMENT DATE, and from time to time thereafter upon
not less than fifteen (15) days prior written request by LANDLORD, to execute,
acknowledge and deliver to LANDLORD a statement in writing in the form attached
hereto as EXHIBIT G, certifying that this LEASE is unmodified and in full force
and effect; that TENANT has no defenses, offset or counterclaims against its
obligations to pay the Fixed Rent and Additional Rent and to perform its other
covenants under this Lease; that there are no uncured defaults of LANDLORD or
TENANT under this Lease (or, if there have been any modifications, defenses,
offsets, counterclaims, or defaults, setting them forth in reasonable detail);
and the dates to which the Fixed Rent, Additional Rent and other charges have
been paid. Any such statement delivered pursuant to this Section 10.7 may be
relied upon by any prospective purchaser or mortgagee of premises which include
the Premises or any prospective assignee of any such mortgagee.

 

11.8BROKERAGE AND AGENCY DISCLOSURE 

TENANT represents and warrants that it has dealt with no broker in connection
with this transaction other than Price Edwards and Company and agrees to defend,
indemnify and save LANDLORD harmless from and against any and all claims for a
commission arising out of this Lease made by anyone other than Price Edwards and
Company.

 

11.9EXEMPTIONS 

TENANT and Guarantor waive any benefit of any exemption, homestead, or other
laws which might restrict LANDLORD's efforts to execute upon any property of
TENANT or assets of the TENANT or Guarantor in connection with enforcement of
any obligation of the TENANT to pay rent or any other monetary obligation of
TENANT to LANDLORD.  Should default occur in the payment of rent, and suit and
judgment should follow, TENANT and Guarantor specifically and expressly waive
any exemption provided for in any State or Federal law which in any way limits
execution upon any asset including homestead, insurance, annuity or other asset,
without exception, of LANDLORD or Guarantor.

--------------------------------------------------------------------------------



 

11.10ENTIRE AGREEMENT 

The TENANT agrees that there are no representations, understandings,
stipulations, agreements or promises pertaining to this Lease or the Leased
Premises which are not incorporated herein. This Lease will not be altered,
waived, amended or extended, except by a written agreement signed by the
LANDLORD and the TENANT.

 

11.11TENANT’S TIME TO SUE 

 

11.11.1COMMENCEMENT OF ACTION.Any claim, demand, right or, defense by TENANT
that arises out of this Lease or the negotiations that preceded this Lease shall
be barred unless TENANT commences an action thereon, or interposes a defense by
reason thereof, within six (6) months after the date of the inaction, omission,
event, or action that gave rise to such claim, demand, right, or defense. 

11.11.2TENANT ACKNOWLEDGMENT.TENANT acknowledges and understands, after having
consulted with its legal counsel that the purpose of Paragraph 11.11.1 is to
shorten the period within which TENANT would otherwise have to raise such
claims, demands, rights, or defenses under applicable laws. 

ARTICLE 12:SECURITY DEPOSIT 

The sum of $6,500.00 further defined in ARTICLE 1.1 is payable in advance due
upon Tenant’s execution of this Lease.  LANDLORD acknowledges receipt from
TENANT of the Security Deposit to be held by LANDLORD, as security, without
interest, for and during the Term, which deposit shall be returned to TENANT, at
the termination of this Lease provided there exists no breach of any undertaking
of TENANT. If all or any part of the Security Deposit is applied to an
obligation of TENANT hereunder, TENANT shall immediately upon request by
LANDLORD restore the Security Deposit to its original amount. TENANT shall not
have the right to call upon LANDLORD to apply all or any part of the Security
Deposit to cure any default or fulfill any obligation of TENANT, but such use
shall be solely in the discretion of LANDLORD. Upon any conveyance by LANDLORD
of its interest under this Lease, the Security Deposit may be delivered by
LANDLORD to LANDLORD's grantee or transferee. Upon any such delivery, TENANT
hereby releases LANDLORD herein named of any and all liability with respect to
the Security Deposit, its application and return, and TENANT agrees to look
solely to such grantee or transferee. It is further understood that this
provision shall also apply to subsequent grantees and transferees.

 

Remainder of page intentionally left blank

EXECUTED AND DELIVERED as of the day and year first above written.

 

TENANT:FullWeb, Inc. 

By:Date:_________________________ 

         Roger P. Baresel, CEO 

 

Landlord:   BOKP Tower, LLC

By:   __________________________________Date:__________________________ 

       William Mee, Manager

--------------------------------------------------------------------------------



EXHIBIT A

 

LEGAL DESCRIPTION

Intentionally deleted

EXHIBIT B

 

PLAN SHOWING TENANT'S SPACE

--------------------------------------------------------------------------------



EXHIBIT C

 

SPECIFICATIONS OF TENANT IMPROVEMENTS.

 

N/A

EXHIBIT D

 

RULES AND REGULATIONS

 

1.The entrances, lobbies, passages, corridors, elevators and stairways shall not
be encumbered or obstructed by TENANT, TENANT's agents, servants, employees,
licensees, or visitors or be used by them for any purpose other than for ingress
and egress to and from the Premises. The moving in or out of all safes, freight,
furniture, or bulky matter of any description must take place during hours
specifically approved in advance by the Building Manager. LANDLORD reserves the
right to inspect all freight and bulky matter to be brought into the Building
and to exclude from the Building all freight and bulky matter which violates any
of these Rules and Regulations or the Lease of which these Rules and Regulations
are a part. 

 

2.No curtains, blinds, shades, or signs other than those furnished by LANDLORD
shall be attached to, hung in, or used in connection with any window or door of
the Premises, without the prior written consent of LANDLORD. Interior signs on
doors shall be fabricated by LANDLORD or by sign makers first approved by
LANDLORD, at the expense of TENANT, and shall be of a size, color, and style
acceptable to LANDLORD. 

 

3.No additional locks or bolts of any kind shall be placed upon the doors or
windows by TENANT, nor shall any changes be made in existing locks or the
mechanism thereof without the prior written consent of LANDLORD. TENANT must,
upon the termination of its tenancy, restore to LANDLORD all keys either
furnished to or otherwise procured by TENANT, and in the event of the loss of
any keys so furnished, TENANT shall pay to LANDLORD the cost thereof. 

 

4.Canvassing, soliciting, and peddling in the Building are prohibited and TENANT
shall cooperate to prevent the same. 

 

5.TENANT may request heating or air conditioning during periods in addition to
normal working hours by contacting the Building Manager. TENANT shall submit to
the Building Manager a list of personnel who are authorized to make such
requests. Charges for the additional hours of operation shall be fair and
reasonable and reflect the additional operating costs involved. 

 

6.TENANT shall comply with all security measures from time to time established
by LANDLORD for the Building. 

 

7.        Smoking is specifically prohibited within the confines of the entire
Building as well as the parking garage at all

times.

8.        No animals in the Building or Premises at any time.

--------------------------------------------------------------------------------



EXHIBIT E

 

ESTOPPEL CERTIFICATE

 

(Name and address of Mortgage holder)Date: 

 

RE:(Address) 

 

Your Application #:

 

Gentlemen:

 

It is our understanding that you have committed to place a mortgage upon the
subject premises and as a condition precedent thereof have required this
certification by the undersigned.

 

The undersigned, as TENANT, under that certain lease dated , made with , as
LANDLORD, hereby ratifies the said lease and certifies that: 

 

1.  The undersigned has entered into occupancy of the premises in said lease on
; and 

2.  The undersigned is presently open and conducting business with the public in
the premises; and

3.  The minimum rental in the annual amount of $ was payable from the date of
occupancy; and 

4.  That said lease is in full force and effect and has not been assigned,
modified, supplemented or amended in any way (except by agreement or agreements
dated    ), and neither party thereto is in default thereunder; and

5.  That the same represents the entire agreement between the parties as to this
leasing; and

6.  That the term of said lease expires on ; and 

7.  That all conditions under said lease to be performed by the LANDLORD have
been satisfied, including but without limitation, all co-tenancy requirements
thereunder; and

8.  All required contributions by LANDLORD to TENANT on account of TENANT's
improvements have been received; and

9.  On this date there are no existing defenses or offsets which the undersigned
has against the enforcement of said lease by the LANDLORD; and

10.  That no rental has been paid in advance and no security (or in the amount
of $) has been deposited with LANDLORD; and 

11.  That rental for , 20___, has been paid. 

Very truly yours, 

 

TENANT: 

By: 

 

Title:

--------------------------------------------------------------------------------



 

EXHIBIT F

Additional Terms

 

1.Right to Terminate Early:     On each 12-month anniversary (12/31/20,
12/31/21, 12/31/22, and 12/31/23) Tenant shall have the right to terminate this
Lease by giving Landlord a minimum of a 60-day written notice of Tenants intent
to terminate, time is of the essence.  Tenant may terminate without any
penalty. 

 

2.Options to Renew:  Provided Tenant is not in default as to any provisions of
this Lease; Tenant shall have two (2) options to renew for a period a period of
5 years each at the then fair market rent as determined in good faith by
Landlord.  Tenant must give a minimum of 270 days prior written notice from the
then expiration date of Tenants intent to renew.  The Landlord shall have 30
days from receipt of such Tenants written notice to reply with the then fair
market rent.   Tenant shall have the Right to Terminate Early as set forth in
the preceding paragraph on each 12- month anniversary during the renewal
periods. 

Remainder of page intentionally left blank

 

ASBESTOS NOTICE RIDER

This Rider is made and entered into by and between BOKP TOWER, LLC,
(“Landlord”), and FullWeb, Inc. an Oklahoma corporation (“Tenant”), as of the
day and year of the Lease between Landlord and Tenant to which this Rider is
attached.  Landlord and Tenant hereby agree that, notwithstanding anything
contained in the Lease to the contrary, the provisions set forth below shall be
deemed to be part of the Lease.  All references in the Lease and in this Rider
to the “Lease” shall be construed to mean the Lease (and all exhibits attached
thereto), as amended and supplemented by this Rider.  All capitalized terms not
defined in this Rider shall have the same meaning as set forth in the Lease.

 

Tenant has received notification that asbestos containing building materials
(ACBM) exist within the Building.  Past inspections by two independent
consulting firms to determine the location, amount, and type of ACBM concluded
that the ACBM was in generally good condition and posed no health hazard unless
disturbed.  Landlord may engage in future asbestos abatement activities within
the Building.  As a result, Tenant understands that there may be temporary
inconveniences caused by such abatement activities in adjoining or nearby leased
premises.  In addition, in order to avoid potential hazards caused by
unauthorized disturbance of ACBM within the Building, Tenant agrees that it will
not allow any construction activities within the Building that involve removal
of ceiling panels, or any form of penetrations above the ceiling or into
building columns, without requiring the persons or entities performing such work
to obtain clearance for such activities through a written permit application
with the Property Manager.  Tenant shall take necessary measures to insure staff
compliance with these requirements pertaining to asbestos management within the
201 RSK Building.  Tenant shall further report immediately to Landlord any
observed evidence or indication of unauthorized or accidental disturbance of
ACBM. Tenant shall indemnify Landlord for claims resulting from Tenant’s
violation of this Rider and the terms of this Rider shall survive the expiration
of the Lease term.

 

TENANT: FullWeb, Inc.

 

_________________________________Date:_______________________________ 

Roger P. Baresel, CEO

 

Corporate Guaranty

 

            For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in consideration for, and as an inducement to
Landlord to make the attached Lease with Tenant (FullWeb, Inc.) dated November
22, 2019 by and between BOKP Tower, LLC and FullWeb, Inc., an Oklahoma
corporation, the undersigned does hereby corporately guarantee to Landlord,
without condition or limitations except as hereinafter provided, the payment of
Rent and Additional Rent to be paid by the Tenant and the full performance and
observance of all the terms, covenants and conditions therein provided to be
performed, observed or complied with by Tenant, including the Rules and
Regulations as therein provided, without requiring any notice of non-payment,
non-

--------------------------------------------------------------------------------



performance or non-observance, or proof, or notice, or demand, whereby to charge
the undersigned therefor, all of which the undersigned hereby expressly waives
and expressly agrees that the validity of this guaranty and the obligations of
the guarantor hereunder shall in no way be terminated, affected or impaired by
reason of the assertion by Landlord against Tenant of any of the rights or
remedies reserved to Landlord pursuant to the provisions of the attached Lease.
 Landlord may grant extensions of time and other indulgences and may modify,
amend or waive any of the terms, covenants or conditions of the attached lease,
and discharge or release any party or parties thereto, all without notice to the
undersigned and without in any way impairing, releasing or affecting the
liability or obligation of the undersigned.  The undersigned agrees that
Landlord may proceed directly against the undersigned without taking any action
under the attached Lease and without exhausting Landlord remedies against
Tenant; and no discharge of Tenant in bankruptcy or in any other insolvency
proceedings shall in any way or to any extent discharge or release the
undersigned from any liability or obligation hereunder.  The undersigned further
covenants and agrees that this guaranty shall remain and continue in full force
and effect as to any renewal, modification or extension of the attached Lease,
and that no subletting and no assignment of the within Lease, without Landlord’s
written consent thereto, shall release or discharge the undersigned. However,
this Guarantee shall terminate if the Landlord agrees in writing to the
assignment of the attached Lease.  As a further inducement to Landlord to make
the within Lease and in consideration therefor, the undersigned agrees that in
any action or proceeding brought by either Landlord or the undersigned against
the other on any matter whatsoever arising out of, under, or by virtue of any of
the terms, covenants or conditions of the attached Lease or of this guaranty,
the undersigned shall pay, in addition to any damages which a court of competent
jurisdiction may award, such amount or amounts as the court may determine to be
reasonable attorneys’ fees incurred by Landlord or its successors or assigns in
the enforcement of this guaranty. Landlord and Guarantor waive the right to
trial by jury in any action, proceeding or counterclaim involving enforcement of
this guaranty or involving the right to any statutory relief or remedy.

           All rights under this Guaranty shall inure to the benefit of any
successors or assigns of Landlord.

IN WITNESS WHEREOF, the undersigned has signed this Guaranty as of the ___ of
____________, 2019.

 

Corporate Guarantor: FullNet Communications, Inc. 

_____________________________________ 

Roger Baresel, CEO 

 

LEASE ADDENDUM

 

Notwithstanding anything in the foregoing Lease to the contrary, the Landlord
and Tenant acknowledge and agree that Arvest Bank has exclusive rights with
respect to the following uses in the Building (the "Protected Use") during all
periods that the Arvest Bank lease remains in full force and effect:

 

Any use by or as financial institutions, and/or financial service companies, or
similar companies that provide banking services/financial services, including
the installation and operation of ATMs or any entities which: (a) are F.D.LC.
insured, or the deposits and accounts of which are insured by a similar
governmental agency backed in full by either the U.S. government or a State
government, or (b) which could be reasonably deemed to be in direct competition
with Arvest Bank (and shall include any direct and indirect holding companies,
subsidiaries and affiliates of any such party).

 

Tenant agrees that to the extent the permitted use provisions in the Lease could
be interpreted to allow the Protected Use, it is hereby amended to exclude the
Protected Use and Tenant cannot under any circumstances use the Leased Premises
for the Protected Use. In addition, in connection with any assignment or
sublease transaction by the Tenant as contemplated by the Lease, no assignee or
subtenant will ever have the right to use the Leased Premises for the Protected
Use.

 